DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 03/11/21. Claims 1-20 are presented for examination and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-6, 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghai et al (US 9,905,307 B1).
Claim 1: Ghai et al teach a method of testing a three dimensional (3D) memory cell array, the method comprising: writing data to a plane comprising memory cells in the 3D memory cell array (e.g. step 702, fig. 7A; col. 9, lines 10-20; col. 17, lines 21-25); simultaneously performing a read operation of each memory cell in the plane of the 3D memory cell array (e.g. col. 9, lines 21-23); determining whether a memory cell in the 3D memory cell array has failed in response to the read operation and replacing at least one failed memory cell in the 3D memory cell array with a spare memory cell, in response to determining that the memory cell in the 3D memory cell array has failed (e.g. col. 10, lines 57-60). 
Not explicitly taught by Ghai et al is writing and reading the data in specific sections, such as layers and pillar of the 3D memory cell. However, Ghai et al teaches that the 3D memory cell is structured in layers and pillars (e.g. fig. 4). However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to access memory cells in the 3D memory cell per section or location, since the technique of accessing a specific memory location among a plurality of memory locations was known in the art, before the effective filing date of the claimed invention, and would have been obvious to a person ordinary skill in the art.

As per claim 14, the claimed features are rejected similarly to claim 1 above.

Claim 3: Ghai et al teach the method of claim 1, wherein the simultaneously performing the read operation of each memory cell in the first pillar of the 3D memory cell array comprises: measuring a total read current of each memory cell in the first pillar of the 3D memory cell array (e.g. step 704, fig. 7A). 

Claim 4: Ghai et al teach the method of claim 3, wherein the determining whether the memory cell in the 3D memory cell array has failed further comprises: determining that the total read current of each memory cell in the first pillar of the 3D memory cell array is not equal to an expected total read current (e.g. step 706, fig. 7A & step 912, fig. 9A).

Claim 5: Ghai et al teach the method of claim 4, further comprising: performing a read operation of each memory cell in a first layer of the 3D memory cell array (e.g. col. 9, lines 21-23), wherein the performing the read operation of each memory cell in the first layer of the 3D memory cell array comprises: measuring a first read current of each memory cell in the first layer of the 3D memory cell array (e.g. step 794, fig. 7A), and at least one of the following operations: determining that a first memory cell in the first layer of the 3D memory cell array failed in response to the first read current of each memory cell in the first layer of the 3D memory cell array not being equal to a first expected read current (e.g. step 706, fig. 7A); or determining that no memory cells in the first layer of the 3D memory cell array failed in response to the first read current of each memory cell in the first layer of the 3D memory cell array being equal to the first expected read current.

As per claim 15, the claimed features are rejected similarly to claim 5 above.

Claim 6: Ghai et al teach the method of claim 5, wherein the performing the read operation of each memory cell in the first layer of the 3D memory cell array comprises: enabling each row (e.g. using row decoder 124, fig. 1B) of memory cells in the first layer of the 3D memory cell array in response to a first word line voltage on each word line in the first layer of the 3D memory cell array; and enabling each column (e.g. using column decoder 132, fig. 1B) of memory cells in the first layer of the 3D memory cell array in response to a first bit line voltage on each bit line in the first layer of the 3D memory cell array and a first source line voltage on each source line in the first layer of the 3D memory cell array (e.g. the memory structure is addressable by word lines and by bit lines and voltages are supplied to the word lines and bit lines during memory operations; col. 4, lines 44-51 & col. 5, lines 51-60).

As per claim 18, the claimed features are rejected similarly to claim 6 above.

Claim 8: Ghai et al teach the method of claim 5, further comprising: performing a read operation of each memory cell in a second layer of the 3D memory cell array different from the first layer of the 3D memory cell array, wherein the performing the read operation of each memory cell in the second layer of the 3D memory cell array comprises: measuring a second read current of each memory cell in the second layer of the 3D memory cell array, and at least one of the following operations: determining that a second memory cell in the second layer of the 3D memory cell array failed in response to the second read current of each memory cell in the second layer of the 3D memory cell array not being equal to a second expected read current; or determining that no memory cells in the second layer of the 3D memory cell array failed in response to the second read current of each memory cell in the second layer of the 3D memory cell array being equal to the second expected read current (e.g.  See motivation in claim 1 when reading memory device per section).

As per claim 16, the claimed features are rejected similarly to claim 8 above.

As per claim 17, the claimed features are rejected similarly to claim 8 above.

Claim 9: Ghai et al teach the method of claim 1, further comprising: determining that the memory cell in the 3D memory cell array has not failed (e.g. step 756, fig. 7B).

Claim 10: Ghai et al teach the method of claim 9, wherein the determining that the memory cell in the 3D memory cell array has not failed comprises: determining that a total read current of each memory cell in the first pillar of the 3D memory cell array is equal to an expected total read current (e.g. step 912, fig. 9A; step 962, fig. 9B). 

Claim 11: Ghai et al teach the method of claim 10, further comprising: not replacing the memory cell in the 3D memory cell array by a spare memory cell, in response to determining that the memory cell in the 3D memory cell array has not failed (e.g. step 756, fig. 7B).

Claim 12: Ghai et al teach the method of claim 1, wherein the writing data to each layer of memory cells in the 3D memory cell array comprises: simultaneously applying a first word line voltage to each word line of each memory cell in all layers in the 3D memory cell array; simultaneously applying a first bit line voltage to each bit line of each memory cell in all layers in the 3D memory cell array; and simultaneously applying a first source line voltage to each source line of each memory cell in all layers in the 3D memory cell array (e.g. the memory structure is addressable by word lines and by bit lines and voltages are supplied to the word lines and bit lines during memory operations; col. 4, lines 44-51 & col. 5, lines 51-60).

Claim 13: Ghai et al teach the method of claim 1, wherein the simultaneously performing the read operation of each memory cell in at least the first pillar of the 3D memory cell array comprises: simultaneously applying a first word line voltage to each word line of each memory cell in the first pillar of the 3D memory cell array; simultaneously applying a first bit line voltage to a first bit line of the first pillar of the 3D memory cell array; and simultaneously applying a first source line voltage to a first source line of the first pillar of the 3D memory cell array (e.g. the memory structure is addressable by word lines and by bit lines and voltages are supplied to the word lines and bit lines during memory operations; col. 4, lines 44-51 & col. 5, lines 51-60).

Claim 19: Ghai et al teach a memory circuit, comprising: a first memory cell array on a first plane (e.g. block 0 or plane 0, fig. 2); a second memory cell array on a second plane different from the first layer (e.g. block 1 or plane 1, fig. 2); a first decoder circuit (e.g. item 124, fig. 1B) coupled to the first memory cell array and the second memory cell array by a set of word lines; a second decoder circuit (e.g. item 132, fig. 1B) coupled to the first memory cell array and the second memory cell array by a set of bit lines and a set of source lines, the first decoder circuit and the second decoder circuit configured to simultaneously perform a write operation of each memory cell in the first memory cell array and the second memory cell array (e.g. via sense block SB1-SBp, fig. 1B); and a read circuit coupled to at least the first memory cell array and the second memory cell array, and configured to simultaneously perform a read operation of each memory cell in the first memory cell array and the second memory cell array (e.g.  col. 4, lines 44-51). Not explicitly taught by Ghai et al is writing and reading the data in specific sections, such as layers and pillar of the 3D memory cell. However, Ghai et al teaches that the 3D memory cell is structured in layers and pillars (e.g. fig. 4). However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to access memory cells in the 3D memory cell per section or location, since the technique of accessing a specific memory location among a plurality of memory locations was known in the art, before the effective filing date of the claimed invention, and would have been obvious to a person ordinary skill in the art.

Claim 20: Ghai et al teach the memory circuit of claim 19, wherein the first memory cell array or the second memory cell array comprises: an array of NAND memory cells; or an array of NOR memory cells (e.g. col. 5, lines 5-7).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over  Ghai et al as applied to claim 1 above, and further in view of Sher et al (US6,154,851).
Claim 2: Ghai et al teach the method of claim 1, but fail to teach simultaneously performing another read operation of each memory cell in the first pillar of the 3D memory cell array after replacing at least one failed memory cell in the 3D memory cell array with the spare memory cell. However, the technique of rereading a memory device after replacing a failed memory element was known in the art, before the effective filing date of the claimed invention, as disclosed by Sher et al (e.g. step 114, fig. 8). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to reread the memory device of Ghai et al in order to verify that the memory is operation properly.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        8/3/2022